Per Curiam:
The question presented by this appeal is solely as to whether the complaint on its face states facts sufficient to constitute a cause of action. Without intimating any opinion as to whether the plaintiff may upon the trial become entitled to the injunctive relief sought, we think the complaint is good upon demurrer. The order appealed from is, therefore, affirmed, with ten dollars costs and disbursements, with leave to defendants to withdraw the demurrers and to answer upon payment of said costs and ten dollars costs of motion at Special Term. Present — Dowling, Laughlin, Smith, Merrell and Greenbaum, JJ. Order affirmed, with ten dollars costs and disbursements, with leave to defendants to withdraw demurrer and to answer upon payment of said costs and ten dollars costs of motion at Special Term.